             Case 21-31784 Document 92 Filed in TXSB on 06/18/21 Page 1 of 3


                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                              §
In re:                                                        § Chapter 11
                                                              §
OFS INTERNATIONAL LLC, et al.,                                § Case No. 21-31784 (DRJ)
                                                              §
                     Debtors.1                                § (Jointly Administered)
                                                              §

                DEBTORS’ AGENDA OF MATTERS SET FOR JUNE 21, 2021
      AT 3:30 P.M. (PREVAILING CENTRAL TIME) VIDEO/TELEPHONIC HEARING

           The above-referenced debtors and debtors in possession (collectively, the “Debtors”) file

this Agenda of Matters Set for June 21, 2021 at 3:30 p.m. (prevailing Central Time) before the

Honorable David R. Jones at the United States Bankruptcy Court for the Southern District of

Texas, Courtroom 400, 515 Rusk Street, Houston, Texas 77002:

           1.        Debtors' Emergency Motion for Interim and Final Orders (I) Authorizing the
                     Debtors to (A) Continue Operating Their Cash Management System, (B) Honor
                     Certain Prepetition Obligations, and (C) Maintain Existing Bank Accounts and
                     Business Forms, and (II) Granting Related Relief [Docket No. 11].

                     Status: Going Forward.

                     Related Documents: Interim Order (I) Authorizing the Debtors to (A) Continue
                     Operating Their Cash Management System, (B) Honor Certain Prepetition
                     Obligations, and (C) Maintain Existing Business Forms, and (II) Granting Related
                     Relief [Docket No. 44].

                     Proposed Final Order (I) Authorizing the Debtors to (A) Continue Operating Their
                     Cash Management System, (B) Honor Certain Prepetition Obligations, and (C)
                     Maintain Existing Business Forms, and (II) Granting Related Relief [Docket No.
                     88].

                     Notice of Redline of Proposed Final Order (I) Authorizing the Debtors to (A)
                     Continue Operating Their Cash Management System, (B) Honor Certain


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: OFS International LLC (3527); Threading and Precision Manufacturing LLC (8899);
    OFSI Holding, LLC (3419).

                                                             1
11110065
           Case 21-31784 Document 92 Filed in TXSB on 06/18/21 Page 2 of 3


               Prepetition Obligations, and (C) Maintain Existing Business Forms, and (II)
               Granting Related Relief [Docket No. 89].

       2.      Debtors' Emergency Motion for Entry of Interim and Final Orders (A) Authorizing,
               But Not Directing, Debtors to Pay or Honor Prepetition Obligations to Certain
               Critical Vendors and (B) Authorizing Financial Institutions to Honor All Related
               Checks and Electronic Payment Requests [Docket No. 12].

               Status: Going Forward.

               Related Document: Interim Order (I) Authorizing, But Not Directing, Debtors to
               Pay Pre-Petition Claims of Critical Vendors and (II) Authorizing and Directing
               Financial Institutions to Honor and Process Related Checks and Transfers [Docket
               No. 43].

               Proposed Final Order (I) Authorizing, But Not Directing, Debtors to Pay Pre-
               Petition Claims of Critical Vendors and (II) Authorizing and Directing Financial
               Institutions to Honor and Process Related Checks and Transfers [Docket No. 86].

               Notice of Redline of Proposed Final Order (I) Authorizing, But Not Directing,
               Debtors to Pay Pre-Petition Claims of Critical Vendors and (II) Authorizing and
               Directing Financial Institutions to Honor and Process Related Checks and Transfers
               [Docket No. 87].

       3.      Debtors' Emergency Debtors' Emergency Motion for Entry of Interim and Final
               Orders Pursuant to 11 U.S.C. 105, 361, 362, 363, 364, and 507 and Fed. R. Bank.
               P. 2002, 4001 and 9014 (I) Approving Postpetition Financing, (II) Allowing Use of
               Cash Collateral; (III) Granting Liens and Providing Superpriority Administrative
               Expense Status, (IV) Granting Adequate Protection, (V) Modifying Automatic
               Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket
               No. 19].

               Status: Going Forward.

               Related Document: Interim Order (I) Approving Postpetition Financing, (II)
               Allowing Use of Cash Collateral; (III) Granting Liens and Providing Superpriority
               Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying
               Automatic Stay and (VI) Scheduling a Final Hearing [Docket No. 42].

               Proposed Final Order (I) Approving Postpetition Financing, (II) Allowing Use of
               Cash Collateral; (III) Granting Liens and Providing Superpriority Administrative
               Expense Status, (IV) Granting Adequate Protection, (V) Modifying Automatic Stay
               and (VI) Scheduling a Final Hearing [Docket No. 90].

               Notice of Redline of Order (I) Approving Postpetition Financing, (II) Allowing Use
               of Cash Collateral; (III) Granting Liens and Providing Superpriority Administrative



                                                2
11110065
           Case 21-31784 Document 92 Filed in TXSB on 06/18/21 Page 3 of 3


               Expense Status, (IV) Granting Adequate Protection, (V) Modifying Automatic Stay
               and (VI) Scheduling a Final Hearing [Docket No. 91].


Dated: June 18, 2021.                             Respectfully submitted,

                                                  PORTER HEDGES LLP

                                           By:    /s/ Joshua W. Wolfshohl
                                                  Joshua W. Wolfshohl (TX 24038592)
                                                  Aaron J. Power (TX 24058058)
                                                  Megan Young-John (TX 24088700)
                                                  1000 Main Street, 36th Floor
                                                  Houston, Texas 77002
                                                  Telephone: (713) 226-6000
                                                  Fax: (713) 226-6248

                                                  PROPOSED COUNSEL FOR DEBTORS
                                                  AND DEBTORS IN POSSESSION




                                              3
11110065
